 PALBY LINGERIE, INC.Palby Lingerie, Inc. and Argus Lingerie Corp. andLocal 57, Nassau-Suffolk District Council, In-ternational Ladies Garment Workers Union,AFL-CIOElmont Underwear Corporation, Richwear Sports-wear, Inc., Palby Lingerie, Inc. and Argus Lin-gerie Corp. and Local 57, Nassau-Suffolk Dis-trict Council, International Ladies GarmentWorkers Union, AFL-CIO. Cases 29-CA-7084,29-CA-7139, 29-CA-7163, 29-CA-7219September 16, 1980DECISION AND ORDEROn May 30, 1980, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the ChargingParty Union filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3In his Decision, the Administrative Law Judgefound that Respondent violated Section 8(a)(3) and(I) by laying off employee Sharon Hunter on Feb-ruary 12, 1979, and by constructively dischargingher on May 1, 1979. While we agree, for the rea-sons stated by the Administrative Law Judge, thatHunter was discriminatorily discharged on May 1,we conclude the evidence does not support hisfinding that she was discriminatorily laid off onFebruary 12. Prior to her February 12 layoff,Hunter had been employed for 2 days. At the endof her second day of employment, she informedRespondent that she preferred work other thanthat to which she had been assigned, and that shedid not care to return to the same job she had beenperforming. When it was explained that the onlywork available was that which she had been doing,Hunter agreed to Respondent's request that shecome in the following workday. On the third day,Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings2 In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(3) of the Act by terminating Rosetta Lyons.we note that Respondent does not contend Lyons' discharge was theresult of an attempt to enforce a lawfully promulgated rule restrictingdistributions in working areas during nonworking time. See Stoddard-Quirk Manufacturing Co., 138 NLRB 615 (1962).a In accordance with his dissent in Olympic Medical Corporaion, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.however, Hunter did not arrive at work by thenormal starting time, but was at home when Re-spondent called to inform her not to bother comingto work.At the time of her layoff, Hunter's single in-volvement in the union organizing campaign hadbeen to sign a union authorization card, which shedid after her second day at work. However, thereis no evidence that Respondent had any knowledgeof her signing such a card prior to her layoff. Al-though the Administrative Law Judge correctlystates that Respondent did not provide Hunter withan explanation for her layoff, we draw no adverseinference therefrom, because at the time Hunterhad worked only 2 days, had expressed a clear lackof desire to perform the work she had been as-signed, and failed to appear for work at the sched-uled time on the third day. In these circumstances,the absence of an explanation to Hunter is not pro-bative of a discriminatory motive. Accordingly, weshall dismiss the complaint allegation that Respond-ent laid off Hunter on February 12 in violation ofSection 8(a)(3) of the Act.We further find, contrary to the AdministrativeLaw Judge, that Respondent has not engaged insurveillance of its employees' protected concertedactivity. The only evidence in support of his find-ing of surveillance consists of testimony that var-ious members of the Israel family, which controlsall four corporations found to constitute a singleemployer, were seen observing nonemployee unionorganizers "demonstrating" and soliciting employ-ees in front of Respondent's Elmont plant. Suchevidence, indicating no more than a brief inspec-tion by Respondent of open union activity in frontof its property does not constitute surveillance andwe shall dismiss that allegation of the complaint.See ITT Automotive Electrical Products Division, 231NLRB 878 (1977); see also Ravenswood ElectronicsCorporation, 232 NLRB 609 (1977).Finally, we shall dismiss the allegation in thecomplaint that Respondent has created the impres-sion of surveillance. The predominant evidence tosupport this allegation is that Respondent's PaulineIsrael informed a group of employees, as well asemployee Lyons individually, that somebody in theshop was giving the Union information about em-ployees, and that she heard that the "the Unionwas going to the people in the shop." Such gener-alized statements to employees, which are not di-rected at any employee's organizing activities, areinsufficient to create the impression of surveillance.The remaining evidence, the remark that an em-ployee is known to be wearing a union button andthe noting of the presence of a union organizer out-side the plant, is similarly not unlawful on this252 NLRB No. 32176 PALBY LINGERIE, INC.ground, as it is based on public observations whichare not themselves unlawful.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Palby Lingerie, Inc.; Argus Lingerie Corp.;Elmont Underwear Corporation; and RichwearSportswear, Inc., Elmont, Long Island, and Brook-lyn, New York, their officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Delete paragraph (c).2. Delete "laying off" from paragraph I(e) of theAdministrative Law Judge's recommended Order.3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT threaten employees with lossof jobs and closure of our garment manufac-turing business if they select Local 57, Nassau-Suffolk District Council, International LadiesGarment Workers Union, AFL-CIO, to repre-sent them.WE WILL NOT coercively interrogate anyemployee concerning his or her union activi-ties or sympathies, or their interest or otheremployees' interest in the above Union or anyother labor organization.WE WILL NOT create a rule or try to enforcea rule prohibiting solicitation by employees forunion membership or distribution by our em-ployees of union literature during nonworktime.WE WILL NOT discharge or otherwise dis-criminate against any employee because of thatemployee's union sympathies.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL. offer Rosetta Lyons and SharonHunter immediate and full reinstatement totheir former jobs or if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed andWE WILL make them whole for any loss ofearnings, plus interest.WE WILL, upon request, recognize and bar-gain with Local 57, Nassau-Suffolk DistrictCouncil, International Ladies Garment Work-ers Union, AFL-CIO, as the exclusive repre-sentative of our employees in a unit of all pro-duction, maintenance, shipping and receivingemployees, employed at our Elmont plant andour Brooklyn plant combined, excluding allother employees, guards, and supervisors asdefined in the Act, with respect to wages,hours, and other terms and conditions of em-ployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.PALBY LINGERIE, INC., ARGUS LIN-GERIE CORP.; EI.MONT UNDERWEARCORPORATION AND RICHWEARSPORTSWEAR, INC.DECISIONSTATEMENT OF THE CASEJulius COHN, Administrative Law Judge: This casewas heard at Brooklyn, New York, on August 8, 9, and10, and September 17 and 19, 1979. Upon charges filed inCases 29-CA-7084 and 29-CA-7139 by Local 57,Nassau-Suffolk District Council, International LadiesGarment Workers Union AFL-CIO, herein called theUnion, the Regional Director for Region 29 issued anorder consolidating cases and complaint on April 30,1979, alleging that Palby Lingerie, Inc., Argus LingerieCorp., Elmont Underwear Corporation, and RichwearSportswear, Inc., herein respectively called Palby,Argus, Elmont, and Richwear, and collectively calledRespondent, violated Section 8(a)(l), (3), and (5) of theAct. Thereafter upon charges filed in Cases 29-CA-7163and 29-CA-7219, the Regional Director issued an Orderconsolidating those cases and a complaint alleging thatRespondent further violated Section 8(a)(l) and (3) of177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act. By order dated July 3, 1979, the Regional Di-rector consolidated all of the above cases for hearing.Respondent filed answers denying the commission ofunfair labor practices.The principal issues are whether Respondent's fourcorporations constitute a single employer operating anintegrated business; whether Respondent by its officersand agents, engaged in various violations of Section8(a)(1) of the Act; whether Respondent unlawfully laidoff an employee, and thereafter discharged that employ-ee, and discharged another employee, all in violation ofSection 8(a)(3) of the Act; and whether Respondent vio-lated Section 8(a)(5) of the Act by its refusal to recog-nize and bargain with the Union, upon demand, as themajority representative of its employees. In this latterconnection, the issues relate to whether a two-plant unitis appropriate, and whether Respondent's violations, ifany of Section 8(a)(1) and (3) of the Act are of sufficientseverity and pervasiveness to warrant issuance of a bar-gaining order.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Allparties have submitted briefs, which have been carefullyconsidered.Upon the entire record of this case and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. JURISDICTIONPalby, Elmont, and Richwear are all New York corpo-rations with principal places of business in one buildingin Elmont, Long Island, New York. Argus is also a NewYork corporation, but it has its principal office and placeof business in Brooklyn, New York. Palby annually shipsmerchandise valued at more than $50,000 from theElmont, Long Island, plant to States outside the State ofNew York. Elmont, Richwear, and Argus are all en-gaged as contractors for Palby and they in turn shipmerchandise to Palby valued in excess of $50,000 annual-ly. The complaint alleges and Respondent admits that thefour corporations, individually, are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and I so find.However, Respondent denies that the four corpora-tions described above constitute a single or joint employ-er engaged in a common integrated enterprise. The fourcorporations are all owned, operated, and controlled bythe Israel family. Isaac Israel is president of all four, solestockholder of Palby and one-third stockholder ofElmont, and director of Palby, Elmont, and Argus. Hiswife, Pauline, is one-third stockholder of Elmont andtwo-thirds stockholder of Argus, secretary-treasurer ofElmont, Argus, and Richwear, and director of Elmontand Argus. Marcel Israel, Isaac's brother, is a one-thirdshareholder of both Elmont and Argus, as well as vicepresident and director of both those corporations. In ad-dition, he serves as a salesman with Palby. The directorsand shareholders of Richwear are the three sons of Isaacand Pauline: Richard (who also works with Palby andElmont), Saul, and Arthur.Palby has no manufacturing employees, and is the sell-ing arm of the enterprise. In addition, Palby also pur-chases piece goods and other material. In the same build-ing at Elmont, Long Island, with Palby are Richwearand Elmont. Richwear performs the function of cuttingthe piece goods as well as making the trims for the gar-ments, which consist of women's nightgowns and sleep-wear. The sewing is done by Elmont and by Argus inBrooklyn. Finishing is done by both Elmont and Argus,but some of the garments sewn by Argus are finished byElmont. Shipping of these garments is usually done byPalby through the utilization of Richwear employees,principally Richard Israel, who is assisted by Richwearand perhaps Elmont employees as needed.It is clear that the Israels supervise the entire operationon a day-to-day basis. Pauline runs the production atElmont, Richard and Marcel run the production at Rich-wear, and Isaac is in overall control and in charge of theentire operation. At Argus in Brooklyn there is a super-visor, Mary Peri, who runs the shop there. However,Isaac visits that plant several times a week and there isconstant telephone communication. It is equally clearfrom this record that Isaac controls and formulates laborrelations policies for all of the corporations involved.As the four corporations are completely controlled byone family, manufacture a product in an integrated fash-ion whereby three corporations are in effect contractorsof the fourth which is the selling arm, and the family,particularly Isaac, controls the labor relations of the fourcompanies, I find them to be a single employer withinthe meaning of the Act.'II. THE LABOR ORGANIZATION INVOL.VEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICES ALLEGEDA. The Alleged 8(a)(l) ViolationsThe Union commenced its organizational campaign onJanuary 29, 1979, when organizer Ann Jackson visitedthe homes of Elmont employees seeking authorizationcards. Shortly thereafter, another organizer, MichaelGrimaldi, did the same thing with respect to the Argusemployees in Brooklyn. Within less than 3 weeks theUnion succeeded in obtaining signed authorization cardsfrom a majority of the employees employed in LongIsland as well as half of those at Argus in Brooklyn. Re-spondent was no stranger to union organization cam-paigns, having succeeded on two prior occasions inwarding off the Union, the first having occurred as farback as 1964.i Radio and Television Broadcast Technicians Local Union 1264 v.Broadcast Service of Mobile, Inc., 380 U S. 255 (1965); Sloll Industrres, Inc.,223 NLRB 51 (1976).178 PALBY LINGERIE, INC.1. The InterrogationsOn November 29, 1978, Rosetta Lyons applied for em-ployment as a floorgirl and was interviewed by PaulineIsrael. In the course of that interview, Pauline stated thatshe needed someone and asked Lyons whether she be-longed to a union and what local. Lyons shook her headnegatively and was then employed as a floorgirl. Al-though Pauline Israel testified at the hearing, she did notrefer to or deny this occurrence.In the period immediately following the commence-ment of the union campaign, Pauline interrogated anumber of employees. Teresa Proce testified that withina couple of weeks after signing an authorization card,she and Margaret Andriano went to the bathroom andmet Pauline who asked them if they signed cards for theUnion, to which both replied they had. Lydia Pagan, afloor girl at Elmont, said that one day, while sitting atlunch, Pauline asked her if she had signed a card. Lyonstestified that on February 8, she heard Pauline questionan employee, Carmella Fiuregge, whether any unionpeople had come to visit her and Carmella replied thatthey had and wondered how the Union found her house.Pauline said she wondered who called in the Union.Lyons further stated that on the same day Pauline askedTheresa Liberti if any union people had come to herhouse and if she had signed a card. Theresa did notreply. Pauline then told her if she signed a card sheshould ask for it back. In her own testimony, Pauline ad-mitted asking Liberti if the Union had visited her house,as well as asking Josephine Montalbano whether theUnion had visited her house too.On February 12, Pauline asked Rosetta Lyons if shehad ever worked for a Union. She told Lyons that theUnion was coming around and pressuring girls at theirhomes and signing them to cards. Pauline said that if theUnion does come in then employees would only do onejob, and when that was finished they would have to gohome.On February 12, Pauline gave a speech to the employ-ees which will be hereinafter discussed, but 2 days laterLyons heard Lisa Brigandi ask Pauline what she had saidin her speech because she had been out that day. Paulinereplied by asking Lisa whether she signed a card andLisa said no. Pauline professed not to believe her andLisa said she swears she did not sign. Pauline then toldher that she did not want a union and all the people thatsigned cards were ignorant and could get them back.Pauline herself testified to having been informed by anemployee, Elda Spielvogel, that the Union had been toher house and seemed to know everything, includingLyons' rate of pay. She then called Lyons to the officeand had Spielvogel repeat what she had just said. Paulineasked Lyons how the Union knew her rate of pay andLyons replied that she did not know as she had only toldthis to one employee who had asked her.Sharon Hunter, one of the alleged discriminateesherein, was employed early in February. Within the nextday, she was approached by Isaac Israel who asked herwhether she was with a Union, and she replied that shewas not. Isaac, who was called as a witness by the Gen-eral Counsel at the outset, was not recalled by Respond-ent and did not testify with respect to this and other inci-dents involving his conduct.In the meantime the Argus employees in the Brooklynplant were subjected to similar interrogations. IsaacIsrael himself, after a telephone conversation with MaryPeri, the Brooklyn supervisor, called Miguel Gonzales tothe phone and asked him what he was doing wearingunion buttons. Gonzales said that he was just foolingaround and Isaac said that this is nothing to fool aroundabout. In addition, Mary Peri admitted to the union or-ganizers, Michael Grimaldi and Gasper Sciacca, who hadvisited Argus on February 21 to demand recognition,that she had spoken to all the employees and they toldher that nobody wanted the Union and that nobodysigned a card. Admina Perez, an employee at Argus, tes-tified that in February Mary Peri asked her and Gon-zales, Perez' son, whether they had signed union cards.She also asked if the Union had come to her house. Gon-zales testified to the same effect. Peri did not testify atthe hearing.Described above are numerous occasions on whichPauline, Isaac, and Peri singled out employees and inter-rogated them concerning their signing of cards and unionactivities. The Board has held that attempts by employ-ers to ascertain employee views and sympathies regard-ing unionism generally tend to cause fear and reprisal inthe mind of the employee if he replies in favor of union-ism and, therefore, tends to impinge on Section 7 rights.Big Three Industries, Inc., 192 NLRB 370 (1971). The in-terrogations herein cannot be considered isolated as theywere directed against many of the employees in the bar-gaining unit. Moreover, the interrogations were madewithout assurance against reprisals. I find therefore thatthe interrogations of employees conducted by the Israelsand Peri concerning their union activities were coerciveand violative of Section 8(a)(l) of the Act. Lorraine Ur-bauer d/b/a Kimmel's Shop Rite, 213 NLRB 440 (1974).2. ThreatsAdmina Perez testified that one day in February,during one of his visits to the Brooklyn plant, IsaacIsrael said he did not want the Union and he would closethe factory. Perez testified credibly and, as indicatedabove, Israel did not testify at all as to the alleged unfairlabor practices. In addition, on another occasion inBrooklyn, Isaac told Gonzales that all the Union wantedwas to take $10 a month from the workers, and beforehe got the Union, he would prefer to close up the shop.In February, prior to the Union's demand for recogni-tion, Pauline Israel spoke to the employees of Elmontduring the lunch break. According to Theresa Murena,Pauline told the employees that the Union was trying toget in and that she would not have it. She said that theUnion would put them out of business. In the course ofher speech, Murena said that Pauline told the employeesthat those who want to stay, can stay, but those who didnot, could leave. Employee Proce said Pauline told themthat she was not going to have the Union because theyhad worked so many years without it. She said that ifthey wanted it, it was up to them to find another job. Oncross-examination, Proce reiterated that Pauline said they179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere free to quit and find another job or else to stay.She insisted that Pauline said that they are not forcingthose who want a union to stay. Lydia Pagan, an em-ployee since 1973, and still employed, testified that Pau-line told the assembled employees she did not want aunion in the shop, and if it did come in, Ike (Isaac) wasgoing to close the shop.Rosetta Lyons also testified concerning Pauline'sspeech. She stated Pauline told the employees she heardthe Union was going around and she did not want it andwas not going to negotiate with the Union. Pauline saidthe Union had tried 15 years ago and lost and there wasa strike. She went on to say that if a Union came in therewould be a strike and people would be out of work. Pau-line said that anybody who was not happy was free togo.Pauline admitted making the speech and testified atsome length about it. She said she spoke to almost all ofthe employees who were having lunch one day, about 1week before the Union made its demand. She told themthe Union was trying to organize and they may be vis-ited at their homes. She said the Union tried 15 yearsago and there was picketing, but that her girls knew theUnion made empty promises. She contends she told themthere had been an election 15 years ago and what it waslike. Pauline said that she did not want a union shop, thatthere were 250,000 union members unemployed in NewYork, that plants who have unions are forced to close,and that if there are strikes, there is loss of pay. She alsotold them she would not negotiate with the Union unlessthey won an election and they could vote either yes orno. She mentioned that many union plants close andmove to the south.It is further alleged that Isaac Israel made threats toemployees at Elmont. Thus, employee Murena said Isaacspoke one day during lunch, and told them a unionwould put them out of business, and if the Union camein, he would close the shop. Pagan also testified thatIsaac spoke to a number of employees in February to theeffect that he did not want the Union, and it was notgoing to get him. Of course, this testimony is uncontra-dicted.While there are apparently a number of threats con-tained in the speech made by Pauline, her testimony re-flects an attempt to soften the impact by claiming tohave referred to an election and election procedures.None of the employees who were asked had any recol-lection of the use of the word "election" by Paulinewhile she talked to the employees on that particular day.Moreover, Pauline admitted that Respondent did not at-tempt in any manner to utilize the election proceduresavailable under the Act. And, curiously, a leaflet distrib-uted by Respondent to the employees with a paycheck,with respect to the union campaign, makes no mention ofelections. In the circumstances, I cannot credit PaulineIsrael insofar as her testimony states that she discussedelections with the employees. I found her to be a lessthan candid and sometimes evasive witness, not onlywith regard to this particular matter but concerningother aspects to which she testified. Her lack of candorwas exhibited in her testimony concerning the corporatesetup when she denied having almost any knowledge ofArgus while at the same time she was an officer of thatcorporation. Finally, no employee or any other witnesstestified in corroboration of Pauline's version of herspeech.I find, therefore, that Respondent violated Section8(a)(1) of the Act through the speech of Pauline Israel ina number of ways. Most serious, of course, are thethreats of plant closure and its consequent loss of jobs.Such a threat is not only contained in the speech of Pau-line described above but also in the conduct of IsaacIsrael both at Elmont and at Argus.2A further violationis derived from Pauline telling the employees that if theydidn't like it, they could leave, obviously referring tokeeping the Union out of the plant.3Pauline's admittedreference to strikes in the event of the Union coming inwith a consequence of loss of pay to employees is a pre-diction also violative of Section 8(a)(l).4Pauline alsostated to the employees that she would never negotiatewith the Union if it came into the plant and this is a vio-lation of Section 8(a)(1) as it is bound to discourage em-ployees from their activity because they would feel therewould be no use in having the Union.53. Rules against distribution and solicitationThere is no contention by Respondent that it evermaintained or enforced rules in its plant against solicita-tion or distribution of any kind. Pauline Israel admittedand employees testified that employees themselves werefreely permitted to sell one another candies and cookiesin behalf of their children and schools, and that commer-cial solicitors were permitted in the plant to sell itemssuch as toasters. With respect to the Argus plant inBrooklyn, the uncontradicted testimony is that just priorto the events described herein, a person came into theplant and solicited employees for the purchase of stock-ings. However, immediately after the Union made itsdemand for recognition, Respondent attempted to stopemployee solicitation or distribution on behalf of the or-ganizational campaign.On February 21, during lunch, the union representa-tives made their demand for recognition. Rosetta Lyons,who had accompanied them, then went to talk to theemployees. Pauline Israel attempted to stop her and toldher that she could not talk to the girls. Lyons stated thatshe was going to explain to the employees what had hap-pened and Pauline insisted that she could not. Lyonsproceeded to do it anyway and in the meantime Pic-cione, the union representative, explained to Pauline thatLyons had a perfect right to do this as it was duringlunchtime. Lyons further testified, without contradiction,that a few days later, during lunchtime, she was handingout leaflets and Pauline told her to stop. In addition,Lyons was speaking to the girls, and Isaac Israel, whowas present, told her to shut up and that he did not wanther talking in the shop. Finally, on March 27, Lyons was2 Gissel Packing Co., Inc., 395 U.S. 575 (1969).s Aero Corporation, 237 NLRB 455 (1978).Richard Tischler, et al., a limited Partnership d/b/a Devon GablesNursing Home, 237 NLRB 775, (1978).6 Multi-National Food Service, Division of Schwan's Sales EnterprisesInc., 238 NLRB 1031 (1978).180 PALBY LINGERIE, INC.distributing newspapers during lunchtime when Paulineattempted to stop her, an event which ultimately led toher discharge.At Argus, in Brooklyn, Miguel Gonzales tried one dayin March to distribute, during lunchtime, some unionnewspapers to the employees. Mary Peri, the supervisor,directed him to stop and wait until after 4:30 to give outthe papers. This again is uncontradicted.Since admittedly Respondent had no rules regardingsolicitation and distribution, the conduct of Pauline andIsaac Israel in Elmont, and Mary Peri at Argus, was tan-tamount to promulgating a rule against such activities onthe spot. As the incidents described above all occurredduring lunchtime, such rule is overly broad as Respond-ent would apply it to nonworktime. By promulgatingand attempting to enforce such a rule, Respondent vio-lated Section 8(aX)(1) of the Act.64. SurveillanceUnion Organizers Jackson and Grimaldi stated that onFebruary 27, a morning on which the Union was "dem-onstrating" in front of the Elmont plant, they were ob-served from the windows and doorway of the plant,while talking to employees, by members of the Israelfamily. Thus Jackson said that while she was talking toMaria Ferrante, an employee, Richard, Marcel, Pauline,and Ike Israel were watching from office windows. Gri-maldi similarly testified that as he was speaking withFerrante and Lyons he recognized Richard, Isaac, andMarcel Israel standing near the office windows and ob-serving. Grimaldi also stated he spoke to Ferrante forabout 4 minutes and, as she turned to go into the shop,he saw Richard Israel standing on the steps, watchingthem.There are other incidents which give rise to an impres-sion that Respondent was keeping the activities of theiremployees under surveillance. Pauline Israel told Lyonsin effect that the Union knew all about Lyons, what herjob was, and how much money she made. She confirmedthis by confronting Lyons and Spielvogel, who repeatedto Lyons what she learned about her from the Union.Particularly with regard to her rate of pay, Pauline di-rected Lyons not to give this information to other em-ployees. As a result of this confrontation, Spielvogel saidshe would not talk to anybody in the factory again aboutthese matters.During the course of her speech to the employees,Pauline stated that "[s]he heard the Union was going tothe people in the shop" and that "[t]here's somebody inthis shop giving out information," according to the un-contradicted testimony of Lyons.With respect to the Argus plant, Isaac Israel sum-moned Gonzales to the telephone, stating that he heardhe was wearing a union button; and on another occasionIsaac told Gonzales that his "Italian friend" from theUnion was outside the shop, presumably referring to Gri-maldi.6 The Times Publishing Company, 231 NLRB 207 (1977); Daylin Inc..Discount Division d/b/o Miller's Discount Dept. Stores, 198 NLRB 281(1972).I find, on the basis of the incidents described above,that Respondent engaged in surveillance of some of itsemployees, and in addition created the impression thattheir activities were being kept under surveillance. Suchconduct is in violation of Section 8(a)(1) of the Act.7B. The Alleged 8(a)(3) Violations1. Rosetta LyonsLyons commenced work on November 27, 1978, as afloor girl. In that capacity she did a variety of duties atvarious parts of the second floor of the plant. Thus, shedid some hanging work, packing, separating, cleaning,and folding. On February 21, 1979, Lyons came into theplant with two union organizers who proceeded to maketheir demand for recognition of Pauline Israel. At thattime Lyons was wearing for the first time a unionbutton. According to organizer Piccione, as Pauline andRichard Israel were escorting the union organizers totheir office, Pauline told Richard, "I should never havehired Rosetta." As narrated above, Rosetta commencedtalking to the employees after the demand letter wasread to Pauline who then attempted to prevent her fromdoing this. The next day, February 22, Lyons, who nor-mally had been supervised by Pauline, was directed byIsaac to do only one job, that of hanging panties at onework location. Lyons testified that during the rest of thetime she was employed, she performed this job by almostconstantly standing in one spot. Lyons further stated thatin the ensuing period Pauline primarily stayed at a ma-chine, while Isaac took over the floor supervision andgave the orders. Lyons testified without contradictionthat Isaac watched her constantly and kept telling hershe was doing things wrong. She had never before beensubjected to this type of observation and criticism.There followed a number of incidents described above,in connection with Respondent's violation of Section8(a)(1), during which Lyons had been distributing leafletsand newspapers during lunch period in spite of attemptsby Pauline or Isaac to stop her.The activities of Lyons climaxed on March 27, whenshe returned from lunch and entered the plant, stillduring the lunch period, and attempted to distributesome union newspapers printed in Italian to the employ-ees. All parties agreed that the attempt by Pauline tostop this resulted in a shouting match involving Lyons,Pauline, and Richard Israel. Lyons testified that Paulinesaid she did not want her to give them out in the shopand Lyons replied she should leave her alone becauseshe would give them out if she wanted to, that she haddone this before. Pauline asked if she wanted to get fired,but Lyons ignored her and gave out the newspapers.Lyons stated that Richard came over hollering for her tostop giving those out, that he did not want any solicitingin the shop, and that it was private property. They thentold her she was fired. She said she had a right to orga-nize and proceeded to give out papers and theyscreamed at her to get out of the shop and told her shewas fired.I Rockingham Sleepwear, Inc., 188 NLRB 698 (1971).181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn her testimony, Pauline insisted she was tellingLyons she did not want her to distribute the papers "onmy time." However, Pauline admitted that the bell tosignal the end of the lunch period had not yet rung. Asfor Richard, he claimed he had run over to preventLyons from shouting at his mother. Richard did admit,however, that he was upset and was screaming alongwith the two women, and he did twice say he would fireher if she kept up.Respondent contends and Richard testified that whenLyons heard the threats that she would be fired if shecontinued, she said "so I'm fired" and then walked out.Lyons' version is corroborated by two employee wit-nesses. Murena stated she saw Lyons giving out pam-phlets and heard Richard saying they were not going tohave these pamplets passed around, and then heard, inthe midst of screaming, Richard say "you're fired."Pagan also testified that Lyons brought some papers intothe shop during lunchtime and she heard Pauline tell hernot to give the papers out in the shop. Pagan said shethen heard both Pauline and Richard telling Lyons shewas fired. Although it appeared that Pauline, after thisincident, through her bookkeeper, obtained statementsfrom four employees concerning it, no one was producedor testified on behalf of Respondent.I do not credit Richard and Pauline Israel to the effectthat Rosetta Lyons quit rather than was fired by them,not only for the general reasons of credibility indicatedabove, but also for the following specific reasons relatingto the termination. First, Pauline admitted that this finalincident with Lyons occurred during lunchtime and shenever before had stopped Lyons from distributing mate-rials at that time. This casts doubt on her testimony thatshe insisted to Lyons that no distributions be made on"my time"; i.e., company time. I also credit the employ-ee witnesses who stated that Richard and Pauline said toLyons that she was fired, rather than the statement byRichard that he said "I will fire you."Finally, Respondent would find Lyons incredible onthe ground that she was admittedly a paid staff workerof the Union, who obtained employment in order toassist in organization. However, the Board has held thatthis condition does not denigrate from an employee'sstatus as such, and she is entitled to the protection ofSection 8(a)(3).8Even if Lyons were deemed to be atemporary employee, which is doubtful in view of heremployment at Respondent for about 5 months, shewould still be covered by the Act as an "employee."I find in all the circumstances, particularly in view ofthe extensive violations of Section 8(a)(1) by Respond-ent, the fact that Lyons, herself, was subjected to inter-rogation and surveillance, and, as she was clearly theleading union adherent in the plant, wore union buttons,and appeared with union organizers, that she was dis-charged by Respondent because of her union activities,and, by such conduct, Respondent violated Section8(a)(3) of the Act.s Oak Apparel. Inc., 218 NLRB 701 (1975).2. Sharon HunterHunter was referred to Respondent for employmentfrom the unemployment insurance division as a merrowoperator. She was interviewed by Richard Israel whotold her he had no need for merrow operators but thathe had a lot of work downstairs (Richwear) and coulduse her on the spooling machine or the other automaticmachines operated there. She reported on February 8, aThursday, and remained through February 9. Duringthese 2 days, Hunter worked at the spooling machineand at one point inquired of Richard as to whether shecould work sitting down. Richard left and returned withIsaac who asked if she wanted a chair. He said that thiswork was not normally done sitting down, but in anycase he gave her a chair. At the end of the day onFriday, she told Richard she preferred to work as amerrow operator and therefore would noftcre to returnto the same job she had been doing. Richard informedher he had a great deal of work on these automatic ma-chines downstairs but not sufficient work upstairs andasked if she would help him out by coming in onMonday to which she said she would. During the courseof these first 2 days, it will be recalled that Isaac hadasked her whether she was a union member and she hadreplied no. That night, February 9, Hunter signed an au-thorization card for the Union. On Monday morning, shewas still at home at approximately 8:05 a.m. when she re-ceived a call from Richard who told her not to bothercoming in. No other explanation was given.By letter dated April 16, Richard Israel wrote her re-questing that she return from "layoff" on April 23.Hunter reported for work on that day and was initiallyassigned to the same work on the automatic machines asshe had performed in February. When she came in onApril 23, Hunter wore a union button. About the middleof that week, Richard brought downstairs some boxes ofpanties and showed her how to hang them. She did thiswhile sitting down for a day or two and Richard saidnothing about her sitting. Richard testified, as didHunter, that the work of hanging panties previously hadnot been done downstairs but was performed only by theemployees upstairs and indeed it necessitated bringingdown boxes of panties in order to have that work doneby Hunter. After a day or so of hanging panties whilesitting, Richard came over and told her that she had tostand and took away her chair. After lunch she askedhim why she could not sit and he said that that work isdone standing. She reminded him that she had sat beforeand asked if the union button had anything to do withhis attitude and he said no.In the afternoon, Richard and Isaac came in and sawher sitting again and said nothing. She said she alternatedstanding and sitting but then suddenly the chair wastaken away by Isaac who said she could not sit down.Hunter continued to stand for several days while work-ing on the automatic machines. On May , she was againgiven the job of hanging panties and once again satdown. This time Isaac came over and told her she washanging the panties incorrectly. He then proceeded toshow her another method of hanging panties, althoughshe had been shown how to do this job by Richard and182 PALBY LINGERIE, INC.no one had complained to her about the way she wasdoing it. After this demonstration as to how to hang thepanties, Isaac left but returned later and again told herthat she did not have to sit down while doing the workof hanging panties. Hunter protested that she had satwhile doing it the day before but Isaac persisted andtook her chair away. Isaac then asked why she was stay-ing if she did not like the work and said he was notgoing to fire her. He repeated this several times and, oneach occasion, requested the cutter, Iraggi, to listen.After hearing this a number of times, Hunter finally toldIsaac that he had just fired her and she punched her cardand left.There is no question that the employees who hungpanties upstairs, which was the only place it was doneprior to the assignment to Hunter, did their work whilestanding. But the folding tables from which they workedwhile hanging panties were high and were not conducivefor someone to sit and work. On the other hand, thetable, from which Hunter was working downstairs, waslow and one could do the work while sitting.The General Counsel has contended that Respondentviolated Section 8(aX3) of the Act by first "laying off'Hunter on the morning of February 12, and again onMay 1, when she was allegedly constructively dis-charged. Respondent offered no explanation as to the so-called layoff on February 12. When Richard calledHunter, he merely said she did not have to come in andgave no reason for stopping her coming to work. At thehearing, Respondent submitted evidence to reflect thatHunter had been late on 1 of 2 days she had worked theprevious week and of course she would have been lateon Monday since Richard was able to reach her at homeat am. However, at no other point did Respondent raisethe issue of lateness as a reason for this so-called layoff.Moreover, it is also clear that Respondent, according toRichard, had plenty of work for her to do downstairs.Significantly, Hunter had signed a union card on Febru-ary 9, Friday night, and it appears by that time theUnion had amassed more than 15 authorization cardsfrom Respondent's employees. Moreover, Hunter had al-ready been interrogated by Isaac as to whether she be-longed to a union, and Respondent, in view of its wide-spread interrogation in the previous week, was certainlyaware of the union activity going around. Indeed, Pau-line made her speech to the employees at lunchtime ofthe day that Richard called Hunter and told her not tocome in. I find, in view of the unfair labor practices al-ready committed by Respondent at the time of Hunter'sunexplained layoff of February 12, Respondent's conductwas discriminatorily motivated and therefore in violationof Section 8(aX3) of the Act.By the time she was recalled, Hunter was an openunion supporter as she reported to work wearing theunion button. The events of May 1 are essentially uncon-tradicted as Isaac did not testify and Richard did notcontrovert the facts as set forth above. The argumentsconcerning the chair and hanging panties or working theautomatic machines while sitting seem essentially con-trived especially since she was permitted to sit at theoutset. Hunter was working by herself under differentconditions than the other girls who hung panties upstairs.It is also peculiar that Respondent would go to the trou-ble of carrying boxes of panties downstairs when it cus-tomarily used people working upstairs to do that job asthey were free. Isaac's goading of Hunter on that lastday urging her to leave, telling her he would not fireher, admonishing the cutter to listen to what was said, sothat he would have a witness to whatever was going tohappen, was undoubtedly a form of harassment that ledHunter to quit. It must also be pointed out that, by May1, Hunter had already been named in the unfair laborpractice charge filed initiating this proceeding.I find, therefore, that Respondent created the condi-tions which forced Hunter to quit her employment or besubjected to continued harassment. In view of Respond-ent's demonstrated animus toward the Union and itsother unfair labor practices, I further find that Hunterwas constructively discharged because of her support forthe Union and thereby Respondent violated Section8(a)(3) and (1) of the Act.9C. The Alleged 8(a)(5) Violation1. The appropriate unitThe parties are agreed as to the composition of theunit or units to be found appropriate. The sole issue iswhether a single overall bargaining unit of the twoplants, in Long Island and Brooklyn, is appropriate orwhether the only appropriate units are the individualplants. The General Counsel is seeking an overall two-plant unit while Respondent contends that only two sep-arate units are appropriate. The general rule of course isthat a bargaining unit need ony be appropriate; it neednot be the most appropriate or the only appropriate.In reaching a determination, some of the factors de-scribed above in connection with the discussion of theissue of whether Respondent's corporations constitute asingle integrated employer, are the same. Thus, the prod-ucts manufactured in both plants are the same. Argus inBrooklyn, and Elmont in Long Island, both do sewing,and it is these entities who employ the bulk of Respond-ent's employees. Management of both are the same, and,indeed, this being a family enterprise, members of thefamily closely supervise the employees in both locationsand it is clear that Isaac controls and formulates laborpolicy. While it is true that the immediate supervisor atArgus is Mary Peri, it is equally apparent from discus-sions of the events described above that Isaac Israel visitsthe Brooklyn plant frequently and Peri makes no movewithout consulting him either in person or by telephone.The flow of work from Richwear, the entity that doesthe cutting, is determined by either Marcel or RichardIsrael or both so that the amount of work is divided bythem between Elmont and Argus.Respondent urges that a single unit of both plants isnot appropriate because there is no community of inter-est between the employees in Brooklyn and in LongIsland. While it is true that there is no significant inter-change of employees-only one employee, Miguel Gon-zales, has been employed at both locations and the me-9 J. P. Stevens and Company, Inc. v. N.LR.B., 461 F.2d 490 (4th Cir.1972); Liberty Markers, Inc., 236 NLRB 1486 (1978).183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanic, Amadeo, who works in Long Island, repairs andmaintains the machinery in Brooklyn as well-that is notthe only criterion for community of interest. However, itmay be noted that in the case of Gonzales, it was IsaacIsrael who determined at the beginning of each period ofhis segmented employment, where he should work. Nev-ertheless, the community of interest which the twogroups share consists of many other factors. Thus, theydo the same work on the same products, they have thesame wage rates, the same vacations, workdays, andhours with one slight exception at Long Island, the samebenefits or lack thereof, and most important the samemanagement which derives principally from Isaac Israel.The entire operation with respect to bookkeeping andaccounting is conducted through one bookkeeper locatedin Long Island, and one accountant serves both areasand all corporations with respect to tax returns and thelike. The distance between the plants, only 15 to 20miles, which can be driven in 30 minutes, is not such thatwould detract from the community of interest.' Finally,the Board has found in similar situations that an overallunit of two facilities which are functionally integrated isappropriate where a labor organization seeks to representthe employees in such overall unit.11I find, therefore, the unit sought by the General Coun-sel and the Charging Party of the employees at both theLong Island and Brooklyn locations to be appropriate.Accordingly, the unit found appropriate herein, is as fol-lows:All production, maintenance, shipping and receivingemployees of Respondent employed at its Elmont,Long Island plant and its Brooklyn (Argus) plantcombined, excluding all other employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.2. The majority statusThe parties are agreed that there are 50 employees inthe overall two-plant unit. Of these, the Union submitted27 signed authorization cards. Respondent had objectedto the receipt in evidence of the card of Josephine Mon-talbano on the ground that the card is dated February 5,1979, whereas the notes of the Union organizer show adate of March 5, 1979. The organizer, Jackson, testifiedcredibly that her writing of March 5, 1979, on her noteswas in the nature of a clerical error. As the card itself isplainly marked February 5, 1979, a date on which orga-nizational activities were conducted, and there is nochallenge to the authenticity of Montalbano's signature, Iaffirm my ruling at the hearing that the card should bereceived in evidence and counted. Respondent also ob-jected to the admission of the cards of Admina Perezand Anna Sanchez seemingly on the ground that the twocards contain no writing in the handwriting of MichaelGrimaldi, the union organizer. There is no requirementthat the information on the cards be written by any par-'o Caron International, Inc., 222 NLRB 508 (1976)." Family Doctor Medical Group, a Professional Corporation, 226 NLRB118 (1976).ticular individual so long as the card is dated and proper-ly signed by the employee. There is no evidence that thesignatures on the two cards are other than authentic. Ac-cordingly, I shall count these two cards with regard tothe majority status of the Union.I find therefore, that the Union, having submitted 27cards, signed by employees of Respondent at both plants,has been designated as representative of a majority of theemployees in the unit found appropriate herein as theircollective-bargaining representative.3. The bargaining obligationThere remains the issue as to whether in the circum-stances the Union is entitled to a bargaining order. In adecision adopted by the Board, Administrative LawJudge Taplitz stated the law as follows:'2In N.L.R.B. v. Gissel Packing Co., [395 U.S. 575(1969)1 the Supreme Court held that a bargainingorder would be appropriate in two situations. Thefirst is in "exceptional" cases marked by "outra-geous" and "pervasive" unfair labor practices of"such a nature that the coercive effects cannot beeliminated by the application of traditional reme-dies, with the result that a fair and reliable electioncannot be had." The second is "in less extraordinarycases marked by less pervasive practices whichnonetheless still have the tendency to underminemajority strength and impede election processes."The court also held (at 600): "an employer caninsist on a secret ballot election, unless, in thewords of the Board, he engages 'in contemporane-ous unfair labor practices likely to destroy theUnion's majority and seriously impede the elec-tion."' In Ship Shape Maintenance Co., Inc., 189NLRB 395 (1971), the Board expressed the test tobe applied in terms of whether the lingering effectsof the unfair labor practices rendered uncertain theprobability that traditional remedies could ensure afair election, and whether the Union's majority carddesignations obtained before the unfair labor prac-tices provided a more reliable test of the employees'desires and better protected employee rights thanwould an election. As stated in Joseph J. Lachniet,d/b/a Honda of Haslett, 201 NLRB 855 (1973),enfd. 490 F.2d 1382 (6th Cir. 1974), where a coer-cive atmosphere is created by the employer whichconventional Board remedies may not adequatelydissipate so that a fair election can be held with rea-sonable certainty, a bargaining order is warranted.See also Petrolane Alaska Gas Service, Inc., 205NLRB 68 (1973).On February 21, 1979, when the Union concededly de-manded recognition, it represented a majority of the em-ployees in the appropriate bargaining unit. By this date,Respondent had commenced its campaign of coercive in-terrogation, surveillance, and threats of plant closing.The importance of this latter type of violation of Section8(a)(1) cannot be overstated, particularly as in the instant12 Boston Pet Supply, Inc., 227 NLRB 1891, 1900 (1977).184 PALBY LINGERIE, INC.case, where the threats of closure were made in speechesto large groups of employees. References to closing theplant contain a threat of serious consequences for all em-ployees. Such threats clearly have the tendency to"impede the election process" and undermine the condi-tions for a fair election. Gissel, supra at 611.While the violations found of Section 8(aX1) of theAct are serious and pervasive enough to warrant a bar-gaining order, the case is further bolstered by the viola-tions of Section 8(aX3) with respect to the discharges ofLyon and Hunter. Particularly so is the case of Lyonswho was the forward, outspoken, and leading union ad-herent in the plant and was discharged publicly at theconclusion of a shouting match, in full view of many em-ployees. Of course, discharge of prounion employees willundermine a union's majority or impede the electionprocess.In sum, I conclude that Respondent has violated Sec-tion 8(aXS) of the Act by its refusal to recognize andbargain with the Union, and that a bargaining order isnecessary.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that Respondent discharged RosettaLyons and laid off Sharon Hunter on February 12, 1979,and then having recalled Hunter to employment on April23, discharged her on May 1, both in violation of Section8(aX3) and (1) of the Act, I recommend that Respondentbe ordered to reinstate them to their former positions or,if no longer available, to a substantially equivalent posi-tion, without prejudice to their seniority and other rightsand privileges; and make them whole for any loss ofearnings or other monetary loss they may have sufferedas a result of the discrimination against them, less interimearnings, if any. The backpay shall be computed in themanner set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest to be computed in the mannerdescribed in Florida Steel Corporation, 231 NLRB 651(1977).'sIt is further recommended that Respondent be orderedto recognize and bargain with the Union as the exclusivecollective-bargaining unit, as of February 21, 1979, thedate of the Union's demand and the date on which, inis See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).this record, the Union's majority in the unit is estab-lished. 14Finally, because of the egregious nature of the unfairlabor practices herein, it is recommended that a broadorder is warranted in this case.'5CONCLUSIONS OF LAW1. Palby Lingerie, Inc., Argus Lingerie Corp., ElmontUnderwear Corporation, and Richwear Sportswear, Inc.,are employers engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Palby, Elmont, Richwear, and Argus constitute asingle integrated business enterprise.3. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.4. Respondent violated Section 8(a)(1) of the Act by:(a) Coercively interrogating employees concerningtheir union activities and sympathies.(b) Threatening employees with loss of jobs and clo-sure of its garment manufacturing business if the employ-ees selected the Union to represent them.(c) Engaging in surveillance of its employees' unionand other protected concerted activities, and creating theimpression of surveillance of their activities.(d) Promulgating and attempting to enforce a rule pro-hibiting solicitation by employees of union membershipand distribution by employees of union literature duringnonworktime.5. Respondent violated Section 8(aX3) and (1) of theAct by discharging Rosetta Lyons, laying off SharonHunter, and, after recalling her, constructively discharg-ing Sharon Hunter, because of their union activities.6. All production, maintenance, shipping and receivingemployees of Respondent employed at its Elmont plantand its Brooklyn (Argus) plant combined, excluding allother employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act.7. The Union is the exclusive collective-bargainingrepresentative of the employees in the above-describedunit.8. By refusing, since February 21, 1979, to recognizeand bargain with the Union as the exclusive collective-bargaining representative of its employees in the appro-priate unit set forth above, Respondent has engaged in,and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.9. The aforesaid are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:14 Permanent Label Corporation, 248 NLRB 118 (1980).' Hickmott Foods, Inc., 242 NLRB 1357 (1979).185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER' The Respondents Palby Lingerie, Inc., Argus LingerieCorp., Elmont Underwear Corporation, and RichwearSportswear, Inc., their officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningunion organizing or their interest in Local 57, Nassau-Suffolk District Council, International Ladies GarmentWorkers Union, or any other labor organization.(b) Threatening employees with loss of jobs and clo-sure of its garment manufacturing business if the employ-ees select Local 57, Nassau-Suffolk District Council, In-ternational Ladies Garment Workers Union, AFL-CIO,to represent them.(c) Surveilling and creating the impression that it is en-gaged in the surveillance of their employees' union activ-ities.(d) Promulgating and attempting to enforce a rule pro-hibiting solicitation by employees of union membershipand distribution of union literature by employees duringnonworktime.(e) Laying off, discharging, or otherwise discriminat-ing against any employee because of that employee'sunion activities.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Offer Rosetta Lyons and Sharon Hunter full rein-statement to their former jobs or, if those jobs no longerexist, to a substantially equivalent position, without prej-udice to their seniority or other rights and privileges andmake them whole for their loss of earnings in the manner16 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.set forth in the section of the Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due.(c) Upon request, recognize and bargain with Local57, Nassau-Suffolk District Council, International LadiesGarment Workers Union, AFL-CIO in a unit of all pro-duction, maintenance and shipping and receiving em-ployees of Respondent, employed at their Elmont plantand their Brooklyn (Argus) plant combined, excluding allother employees, guards and supervisors as defined bySection 2(11) of the Act, respecting rates of pay, wage,hours or other terms and conditions of employment and,if an understanding is reached, embody such understand-ing in a signed agreement.(d) Post at its Elmont, Long Island, New York, andBrooklyn, New York, plants copies of the attachednotice marked "Appendix."'7Copies of said notice onforms provided by the Regional Director for Region 29,after being duly signed by its authorized representativeshall be posted by it at its Long Island and Brooklynplants immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by it to insure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Jydgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."186